 1                                 UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3 Curtis Brady, Jr.,                                         Case No. 2:17-cv-02534-JAD-CWH

 4              Plaintiff
         v.
 5                                                          Order Denying Motion to Consolidate
         James Dzurenda, et al.,
 6                                                                        [ECF No. 15]
                Defendants
 7

 8             Pro se plaintiff Curtis Brady, Jr. is an inmate in the custody of the Nevada Department of

 9 Corrections. He brings this civil-rights action seeking redress for events that he claims occurred

10 while he was incarcerated at the High Desert State Prison (HDSP).1 His complaint has been

11 screened, and he is proceeding on claims for First Amendment retaliation and Eighth

12 Amendment excessive force and deliberate indifference.2

13             Brady moves to consolidate his case with another action pending before me: his cell mate

14 Ernest Jord Guardado’s First Amendment retaliation suit for events he claims occurred at the

15 HDSP. Guardado has filed a similar request for consolidation, which Magistrate Judge

16 Ferenbach recommends I deny.3 Rule 42(a) of the Federal Rules of Civil Procedure gives the

17 court wide discretion to consolidate or join common-question actions when combining them will

18 result in a savings of time and effort rather than inconvenience, delay, confusion, or prejudice.4

19             Brady has not demonstrated that consolidation is appropriate here. Although Brady and

20 Guardado’s cases present some common questions of law and fact, they are not identical (as

21
     1
         ECF No. 1-1.
22   2
         ECF No. 5.
23   3
         See ECF Nos. 33 (motion), 51 (R&R) in 2:17-cv-1072-JAD-VCF.
     4
         Huene v. United States, 743 F.2d 703, 704 (9th Cir.), on reh’g, 753 F.2d 1081 (9th Cir. 1984).
 1 Brady suggests), and the screening orders in the two cases have created an even greater divide

 2 between them, leaving the cases with different theories, claims, and defendants.5 These

 3 differences will require Brady and Guardado to present different evidence to prove their claims.

 4 Accordingly, I do not find that consolidation or joinder would be economical in this case.

 5          IT IS THEREFORE ORDERED that Brady’s Motion to Consolidate [ECF No. 15] is

 6 DENIED. However, because judicial economy would be served by having both cases heard by

 7 the same magistrate and district judge, IT IS FURTHER ORDERED that the Clerk of Court is

 8 directed to reassign this case to Magistrate Judge Ferenbach, who is presiding over

 9 Guardardo’s earlier-filed case (2:17-cv-1072-JAD-VCF).

10          Dated: April 3, 2019

11                                                         _________________________________
                                                           U.S. District Judge Jennifer A. Dorsey
12

13

14

15

16

17

18

19

20

21

22

23   5
      See ECF No. 51 in 2:17-cv-1072-JAD-VCF (incorporated herein and describing the material
     differences in greater detail).

                                                   2
